Exhibit 10.3
INTERCREDITOR AGREEMENT
     Intercreditor Agreement (this “Agreement”), dated as of October 2, 2009,
among JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), WILMINGTON TRUST FSB, as Collateral Agent and Trustee (in such capacity,
with its successors and assigns, and as more specifically defined below, the
“Second Priority Representative”) for the Second Priority Secured Parties (as
defined below), NEBRASKA BOOK COMPANY, INC. (the “Borrower”) and each of the
other Loan Parties (as defined below) party hereto.
     WHEREAS, the Borrower, the First Priority Representative and certain
financial institutions and other entities are parties to the Amended and
Restated Credit Agreement, dated as of February 13, 1998, as amended and
restated as of December 10, 2003, as further amended and restated as of March 4,
2004, and as further amended and restated as of October 2, 2009, among NBC
Holdings Corp., NBC Acquisition Corp., the Borrower, the lenders named therein,
JPMorgan Chase Bank, N.A., as administrative agent and the other agents named
therein (the “Existing First Priority Agreement”), pursuant to which such
financial institutions and other entities have agreed to make loans and extend
other financial accommodations to the Borrower; and
     WHEREAS, the Borrower, the Second Priority Representative and certain
Subsidiaries of the Borrower are parties to the Indenture dated as of the date
hereof (the “Existing Second Priority Agreement”), pursuant to which the
Borrower has issued senior secured second lien notes (the “Senior Second Lien
Notes”); and
     WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and
     WHEREAS, the Borrower and certain Subsidiaries of the Borrower propose to
grant to the Second Priority Representative junior security interests in the
Common Collateral as security for payment and performance of the Second Priority
Obligations;
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:
     SECTION 1. Definitions.
     1.1.    Defined Terms. The following terms, as used herein, have the
following meanings:
     “Additional First Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
     “Additional First Priority Debt” has the meaning set forth in
Section 9.3(b).
     “Additional Second Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
     “Additional Second Priority Debt” has the meaning set forth in
Section 9.3(b).



--------------------------------------------------------------------------------



 



2

     “Agreement” has the meaning set forth in the introductory paragraph hereof.
     “Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any First Priority Secured Party (or any
of its affiliates) in respect of any agreement with respect to the following
banking services: (a) commercial credit cards, (b) stored value cards,
(c) purchasing cards and cardless e-payables services and (d) treasury,
depositary or cash management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts, and interstate depository network services) or any similar
transactions.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Borrower” has the meaning set forth in the introductory paragraph hereof.
     “Cash Collateral” has the meaning set forth in Section 3.7.
     “Common Collateral” means all assets that are both First Priority
Collateral and Second Priority Collateral.
     “Comparable Second Priority Security Document” means, in relation to any
Common Collateral subject to any First Priority Security Document, that Second
Priority Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
     “DIP Financing” has the meaning set forth in Section 5.2.
     “Enforcement Action” means, with respect to the First Priority Obligations
or the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation the
exercise of any rights of set-off or recoupment, and the exercise of any rights
or remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code.
     “Enforcement Notice” has the meaning set forth in Section 3.7.
     “Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.
     “Existing Second Priority Agreement” has the meaning set forth in the
second WHEREAS clause of this Agreement.
     “First Priority Agreement” means the collective reference to (a) the
Existing First Priority Agreement, (b) any Additional First Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, increase, renew, refund, replace (whether upon or after
termination or otherwise) or refinance (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time the
indebtedness and other obligations outstanding under the Existing First Priority
Agreement, any Additional First Priority Agreement or any other agreement or
instrument referred to in this clause (c) unless such agreement or instrument



--------------------------------------------------------------------------------



 



3

expressly provides that it is not intended to be and is not a First Priority
Agreement hereunder (a “Replacement First Priority Agreement”). Any reference to
the First Priority Agreement hereunder shall be deemed a reference to any First
Priority Agreement then extant.
     “First Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Priority Secured Party as
security for any First Priority Obligation.
     “First Priority Creditors” means each “Secured Party” as defined in the
First Priority Agreement, or any Persons that are designated under the First
Priority Agreement as the “First Priority Creditors” for purposes of this
Agreement.
     “First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
     “First Priority Guarantee” means any guarantee by any Loan Party of any or
all of the First Priority Obligations.
     “First Priority Lien” means any Lien created by the First Priority Security
Documents.
     “First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Existing First Priority Agreement and (b) with respect to each other First
Priority Agreement, (i) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made or
other indebtedness issued or incurred pursuant to the First Priority Agreement,
(ii) all reimbursement obligations (if any) and interest thereon (including
without limitation any Post-Petition Interest) with respect to any letter of
credit or similar instruments issued pursuant to the First Priority Agreement,
(iii) all Hedging Obligations, (iv) all Banking Services Obligations and (v) all
guarantee obligations, fees, expenses and other amounts payable from time to
time pursuant to the First Priority Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding. To the extent any payment with
respect to any First Priority Obligation (whether by or on behalf of any Loan
Party, as proceeds of security, enforcement of any right of setoff or otherwise)
is declared to be a fraudulent conveyance or a preference in any respect, set
aside or required to be paid to a debtor in possession, any Second Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.
     “First Priority Obligations Payment Date” means the first date on which
(a) all of the First Priority Liens have been released in accordance with the
terms of the First Priority Documents and (b) the First Priority Representative
has delivered a written notice to the Second Priority Representative stating
that the event described in clause (a) has occurred to the satisfaction of the
First Priority Secured Parties, which notice shall be delivered by the First
Priority Representative promptly after the occurrence of the event described in
clause (a).
     “First Priority Representative” has the meaning set forth in the
introductory paragraph hereof. In the case of any Replacement First Priority
Agreement, the First Priority Representative shall be the Person identified as
such in such Agreement.



--------------------------------------------------------------------------------



 



4

     “First Priority Secured Parties” means the First Priority Representative,
the First Priority Creditors and any other holders of the First Priority
Obligations.
     “First Priority Security Documents” means the “Security Documents” as
defined in the First Priority Agreement, and any other documents that are
designated under the First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement.
     “Hedging Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any First Priority Creditor (or any of
its affiliates) in respect of any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that obligations
in respect of any phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or its subsidiaries shall not be considered
Hedging Obligations.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
     “Loan Party” means the Borrower and each direct or indirect subsidiary,
affiliate or shareholder (or equivalent) of the Borrower or any of its
affiliates that is now or hereafter becomes a party to any First Priority
Document or Second Priority Document. All references in this Agreement to any
Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding; provided
that NBC Holdings Corp. and NBC Acquisition Corp. shall not be Loan Parties for
purposes of this Agreement unless and until such respective parties become party
to any Second Priority Document.
     “Notes Post-Petition Assets” has the meaning in Section 5.2.
     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
     “Purchase” has the meaning set forth in Section 3.7.
     “Purchase Notice” has the meaning set forth in Section 3.7.
     “Purchase Price” has the meaning set forth in Section 3.7.



--------------------------------------------------------------------------------



 



5

     “Purchasing Parties” has the meaning set forth in Section 3.7.
     “Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
     “Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement.”
     “Second Lien Notes” has the meaning set forth in the second “WHEREAS”
clause of this Agreement.
     “Second Priority Agreement” means the collective reference to (a) the
Existing Second Priority Agreement, (b) any Additional Second Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, increase, renew, refund, replace (whether upon or after
termination or otherwise) or refinance (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time the
indebtedness and other obligations outstanding under the Existing Second
Priority Agreement, any Additional Second Priority Agreement or any other
agreement or instrument referred to in this clause (c). Any reference to the
Second Priority Agreement hereunder shall be deemed a reference to any Second
Priority Agreement then extant.
     “Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Priority Secured Party as
security for any Second Priority Obligation.
     “Second Priority Creditors” means the “Holders” as defined in the Second
Priority Agreement and any holder of a Second Lien Note, the Second Priority
Representatives or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Creditors” for purposes of this Agreement.
     “Second Priority Documents” means each Second Priority Agreement, each
Second Priority Security Document and each Second Priority Guarantee.
     “Second Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Second Priority Obligations.
     “Second Priority Lien” means any Lien created by the Second Priority
Security Documents.
     “Second Priority Obligations” means (a) with respect to the Existing Second
Priority Agreement, all “Secured Obligations” of each Loan Party as defined in
the “Security Agreement” referred to in the Second Priority Agreement and
(b) with respect to each other Second Priority Agreement, (i) all principal of
and interest (including without limitation any Post-Petition Interest) and
premium (if any) on all indebtedness under the Second Priority Agreement, and
(ii) all guarantee obligations, fees, expenses and other amounts payable from
time to time pursuant to the Second Priority Documents, in each case whether or
not allowed or allowable in an Insolvency Proceeding. To the extent any payment
with respect to any Second Priority Obligation (whether by or on behalf of any
Loan Party, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in



--------------------------------------------------------------------------------



 



6

possession, any First Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred.
     “Second Priority Representative” has the meaning set forth in the
introductory paragraph hereof, but shall also include any Person identified as a
“Second Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.
     “Second Priority Secured Parties” means the Second Priority Representative,
the Second Priority Creditors and any other holders of the Second Priority
Obligations.
     “Second Priority Security Documents” means the “Collateral Documents” as
defined in the Second Priority Agreement and any documents that are designated
under the Second Priority Agreement as “Second Priority Security Documents” for
purposes of this Agreement.
     “Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
     “Standstill Period” has the meaning set forth in Section 3.2.
     “Surviving Obligations” has the meaning set forth in Section 3.7.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.
     1.2    Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors or permitted assigns,
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     SECTION 2. Lien Priorities.
     2.1    Subordination of Liens. (a) Any and all Liens on the Common
Collateral now existing or hereafter created or arising in favor of any Second
Priority Secured Party securing the Second Priority Obligations, regardless of
how acquired, whether by grant, statute, operation of law, subrogation or
otherwise are expressly junior in priority, operation and effect to any and all
Liens on the Common Collateral now existing or hereafter created or arising in
favor of the First Priority Secured Parties securing the First Priority
Obligations, notwithstanding (i) anything



--------------------------------------------------------------------------------



 



7

to the contrary contained in any agreement or filing to which any Second
Priority Secured Party may now or hereafter be a party, and regardless of the
time, order or method of grant, attachment, recording or perfection of any
financing statements or other security interests, assignments, pledges, deeds,
mortgages and other liens, charges or encumbrances or any defect or deficiency
or alleged defect or deficiency in any of the foregoing, (ii) any provision of
the Uniform Commercial Code or any applicable law or any First Priority Document
or Second Priority Document or any other circumstance whatsoever and (iii) the
fact that any such Liens in favor of any First Priority Secured Party securing
any of the First Priority Obligations are (x) subordinated to any Lien securing
any obligation of any Loan Party other than the Second Priority Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.
     (b)   No First Priority Secured Party or Second Priority Secured Party
shall object to or contest, or support any other Person in contesting or
objecting to, in any proceeding (including without limitation, any Insolvency
Proceeding), the validity, extent, perfection, priority or enforceability of any
security interest in the Common Collateral granted to the other. Notwithstanding
any failure by any First Priority Secured Party or Second Priority Secured Party
to perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.
     2.2    Nature of First Priority Obligations. The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that the First Priority Obligations represent debt that is
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof, but only so long as, except in the
case of any DIP Financing, any such obligations are permitted to be incurred
pursuant to the Second Priority Documents as in effect on the date of this
Agreement. The lien priorities provided in Section 2.1 shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of either the First Priority Obligations or the Second Priority
Obligations, or any portion thereof.
     2.3    Agreements Regarding Actions to Perfect Liens. (a) The Second
Priority Representative on behalf of itself and the other Second Priority
Secured Parties agrees that UCC-1 financing statements, patent, trademark or
copyright filings or other filings or recordings filed or recorded by or on
behalf of the Second Priority Representative with respect to the Common
Collateral shall be in form satisfactory to the First Priority Representative.
     (b)    The Second Priority Representative agrees on behalf of itself and
the other Second Priority Secured Parties that all mortgages, deeds of trust,
deeds and similar instruments (collectively, “mortgages”) now or hereafter filed
against Real Property that constitutes Common Collateral in favor of or for the
benefit of the Second Priority Representative and the other Second Priority
Secured Parties shall be in form satisfactory to the First Priority
Representative and shall contain the following notation: “The lien created by
this mortgage on the property described herein is junior and subordinate to the
lien on such property created by any mortgage, deed of trust or similar
instrument now or hereafter granted to the First Priority Representative, and
its successors and assigns, in such property, in accordance with the provisions
of



--------------------------------------------------------------------------------



 



8

the Intercreditor Agreement dated as of October 2, 2009 among JPMorgan Chase
Bank, N.A., as Administrative Agent, Wilmington Trust FSB, as Collateral Agent,
Nebraska Book Company, Inc., as the Borrower, and the other Loan Parties
referred to therein, as amended from time to time.”
     (c)    The First Priority Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) over Common
Collateral pursuant to the First Priority Security Documents, such possession or
control is also for the benefit of and on behalf of, and the First Priority
Representative or such third party holds such possession or control as bailee
and agent for, the Second Priority Representative and the other Second Priority
Secured Parties solely to the extent required to perfect their security interest
in such Common Collateral (such bailment and agency for perfection being
intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the Uniform Commercial Code). Nothing in
the preceding sentence shall be construed to impose any duty on the First
Priority Representative (or any third party acting on its behalf) with respect
to such Common Collateral or provide the Second Priority Representative or any
other Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents, provided that subsequent to the occurrence of the First
Priority Obligations Payment Date, the First Priority Representative shall
(i) deliver to the Second Priority Representative, at the Borrower’s sole cost
and expense, the Common Collateral in its possession or control together with
any necessary endorsements to the extent required by the Second Priority
Documents (and to the extent not so required, such delivery shall be made to the
Borrower) or (ii) direct and deliver such Common Collateral as a court of
competent jurisdiction otherwise directs, and provided, further, that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Priority Secured Parties and the Second Priority
Secured Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.
     2.4    No New Liens. So long as the First Priority Obligations Payment Date
has not occurred, the parties hereto agree that (a) there shall be no Lien, and
no Loan Party shall have any right to create any Lien, on any assets of any Loan
Party securing any Second Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the First Priority
Obligations and (b) if any Second Priority Secured Party shall acquire or hold
any Lien on any assets of any Loan Party securing any Second Priority Obligation
which assets are not also subject to the first-priority Lien of the First
Priority Representative under the First Priority Documents, then the Second
Priority Representative, upon demand by the First Priority Representative, will
without the need for any further consent of any other Second Priority Secured
Party, notwithstanding anything to the contrary in any other Second Priority
Document either (i) release such Lien or (ii) assign it to the First Priority
Representative as security for the First Priority Obligations (in which case the
Second Priority Representative may retain a junior lien on such assets subject
to the terms hereof). To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Priority Secured Parties, the Second Priority
Representative and the other Second Priority Secured Parties agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.4 shall be subject to
Section 4.1.
     SECTION 3. Enforcement Rights.
     3.1    Exclusive Enforcement. Until the First Priority Obligations Payment
Date has occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any



--------------------------------------------------------------------------------



 



9

Enforcement Action with respect to the Common Collateral, without any
consultation with or consent of any Second Priority Secured Party, but subject
to the provisos set forth in Sections 3.2 and 5.1. Upon the occurrence and
during the continuance of a default or an event of default under the First
Priority Documents, the First Priority Representative and the other First
Priority Secured Parties may take and continue any Enforcement Action with
respect to the First Priority Obligations and the Common Collateral in such
order and manner as they may determine in their sole discretion.
     3.2    Standstill and Waivers. The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1:
     (a)    they will not take or cause to be taken any Enforcement Action with
respect to the Common Collateral;
     (b)    they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Priority Obligation
pari passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
     (c)    they will not contest, oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Common
Collateral by any First Priority Secured Party or any other Enforcement Action
taken with respect to the Common Collateral (or any forbearance from taking any
Enforcement Action with respect to the Common Collateral) by or on behalf of any
First Priority Secured Party;
     (d)    they have no right to (i) direct either the First Priority
Representative or any other First Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Security Documents or (ii) consent or object to the exercise by the
First Priority Representative or any other First Priority Secured Party of any
right, remedy or power with respect to the Common Collateral or pursuant to the
First Priority Security Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent they may have any such
right described in this clause (d), whether as a junior lien creditor or
otherwise, they hereby irrevocably waive such right);
     (e)    they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and
     (f)    they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.



--------------------------------------------------------------------------------



 



10

provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under
the Second Priority Security Documents or applicable law after the passage of a
period of 180 days (the “Standstill Period”) from the date of delivery of a
notice in writing to the First Priority Representative of its intention to
exercise such rights and remedies, which notice may only be delivered following
the occurrence of and during the continuation of an “Event of Default” under and
as defined in the Second Priority Agreement; provided, further, however, that,
notwithstanding the foregoing, in no event shall any Second Priority Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (i) any First Priority
Secured Party shall have commenced and be diligently pursuing the exercise of
any of its rights and remedies with respect to any of the Common Collateral
(prompt notice of such exercise to be given to the Second Priority
Representative) or (ii) an Insolvency Proceeding in respect of any Loan Party
shall have been commenced; and provided, further, that in any Insolvency
Proceeding commenced by or against any Loan Party, the Second Priority
Representative and the Second Priority Secured Parties may take any action
expressly permitted by Section 5.
     3.3    Judgment Creditors. In the event that any Second Priority Secured
Party becomes a judgment lien creditor as a result of its enforcement of its
rights as an unsecured creditor, any such judgment lien on the Common Collateral
shall be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as other Liens on the Common Collateral securing the Second Priority
Obligations are subject to the terms of this Agreement.
     3.4    Cooperation. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that each of them shall
take such actions as the First Priority Representative shall reasonably request
in connection with the exercise by the First Priority Secured Parties of their
rights set forth herein.
     3.5    No Additional Rights For the Loan Parties Hereunder. Except as
provided in Section 3.6, if any First Priority Secured Party or Second Priority
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, no Loan Party shall be entitled to use such violation as a
defense to any action by any First Priority Secured Party or Second Priority
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any First Priority Secured Party or Second Priority
Secured Party.
     3.6    Actions Upon Breach. (a) If any Second Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the First Priority Secured Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Loan Party.
     (b)    Should any Second Priority Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any First Priority Secured Party (in
its own name or in the name of the relevant Loan Party) or the relevant Loan
Party may obtain relief against such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Second Priority Representative on behalf of
each Second Priority Secured Party that (i) the First Priority Secured Parties’
damages from its actions may at that time be difficult to ascertain and



--------------------------------------------------------------------------------



 



11

may be irreparable, and (ii) each Second Priority Secured Party waives any
defense that the Loan Parties and/or the First Priority Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages.
     3.7    Option to Purchase. (a) The First Priority Representative agrees
that it will give the Second Priority Representative written notice (the
“Enforcement Notice”) within five business days after commencing any Enforcement
Action with respect to Common Collateral (which notice shall be effective for
all Enforcement Actions taken after the date of such notice so long as the First
Priority Representative is diligently pursuing in good faith the exercise of its
default or enforcement rights or remedies against, or diligently attempting in
good faith to vacate any stay of enforcement rights of its senior Liens on a
material portion of the Common Collateral, including, without limitation, all
Enforcement Actions identified in such notice). Any Second Priority Secured
Party shall have the option upon receipt of the Enforcement Notice by the Second
Priority Representative, by irrevocable written notice (the “Purchase Notice”)
delivered by the Second Priority Representative to the First Priority
Representative no later than five business days after receipt by the Second
Priority Representative of the Enforcement Notice, to purchase all (but not less
than all) of the First Priority Obligations from the First Priority Secured
Parties. If the Second Priority Representative so delivers the Purchase Notice,
the First Priority Representative shall terminate any existing Enforcement
Actions and shall not take any further Enforcement Actions, provided, that the
Purchase (as defined below) shall have been consummated on the date specified in
the Purchase Notice in accordance with this Section 3.7.
     (b)    On the date specified by the Second Priority Representative in the
Purchase Notice (which shall be a business day not less than five business days,
nor more than ten business days, after receipt by the First Priority
Representative of the Purchase Notice), the First Priority Secured Parties
shall, subject to any required approval of any court or other governmental
authority then in effect, sell to the Second Priority Secured Parties electing
to purchase pursuant to Section 3.7(a) (the “Purchasing Parties”), and the
Purchasing Parties shall purchase (the “Purchase”) from the First Priority
Secured Parties, the First Priority Obligations; provided, that the First
Priority Obligations purchased shall not include any rights of First Priority
Secured Parties with respect to indemnification and other obligations of the
Loan Parties under the First Priority Documents that are expressly stated to
survive the termination of the First Priority Documents (the “Surviving
Obligations”).
     (c)    Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, interest, fees, breakage costs, attorneys’ fees and
expenses, and, in the case of any Hedging Obligations, the amount that would be
payable by the relevant Loan Party thereunder if it were to terminate such
Hedging Obligations on the date of the Purchase or, if not terminated, an amount
determined by the relevant First Priority Secured Party to be necessary to
collateralize its credit risk arising out of such Hedging Obligations),
(ii) furnish cash collateral (the “Cash Collateral”) to the First Priority
Secured Parties in such amounts as the relevant First Priority Secured Parties
determine is reasonably necessary to secure such First Priority Secured Parties
in connection with any outstanding letters of credit (not to exceed 105% of the
aggregate undrawn face amount of such letters of credit), (iii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including attorneys’ fees and expenses) in connection with any fees,
costs or expenses related to any checks or other payments provisionally credited
to the First Priority Obligations and/or as to which the First Priority Secured
Parties have not yet received final payment and (iv) agree, after written
request from the First Priority Representative, to reimburse the First Priority
Secured Parties in respect of indemnification obligations of the Loan Parties



--------------------------------------------------------------------------------



 



12

under the First Priority Documents as to matters or circumstances known to the
Purchasing Parties at the time of the Purchase which could reasonably be
expected to result in any loss, cost, damage or expense to any of the First
Priority Secured Parties, provided that, in no event shall any Purchasing Party
have any liability for such amounts in excess of proceeds of Common Collateral
received by the Purchasing Parties.
     (d)    The Purchase Price and Cash Collateral shall be remitted by wire
transfer in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties. The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority Agreement.
Interest shall be calculated to but excluding the day on which the Purchase
occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First Priority Representative are received in such account
prior to 12:00 noon, New York City time, and interest shall be calculated to and
including such day if the amounts so paid by the Purchasing Parties to the
account designated by the First Priority Representative are received in such
account later than 12:00 noon, New York City time.
     (e)    The Purchase shall be made without representation or warranty of any
kind by the First Priority Secured Parties as to the First Priority Obligations,
the Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.
     (f)    For the avoidance of doubt, the parties hereto hereby acknowledge
and agree that in no event shall the Second Priority Representative (i) be
deemed to be a Purchasing Party for purposes of this Section 3.7, (ii) be
subject to or liable for any obligations of a Purchasing Party pursuant to this
Section 3.7 or (iii) incur any liability to any First Priority Secured Party or
any other Person in connection with any Purchase pursuant to this Section 3.7.



--------------------------------------------------------------------------------



 



13

     SECTION 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.
     4.1    Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the First Priority
Representative for application to the First Priority Obligations in accordance
with the terms of the First Priority Documents, until the First Priority
Obligations Payment Date has occurred and thereafter, to the Second Priority
Representative for application in accordance with the Second Priority Documents.
Until the occurrence of the First Priority Obligations Payment Date, any Common
Collateral, including without limitation any such Common Collateral constituting
proceeds, that may be received by any Second Priority Secured Party in violation
of this Agreement shall be segregated and held in trust and promptly paid over
to the First Priority Representative, for the benefit of the First Priority
Secured Parties, in the same form as received, with any necessary endorsements,
and each Second Priority Secured Party hereby authorizes the First Priority
Representative to make any such endorsements as agent for the Second Priority
Representative (which authorization, being coupled with an interest, is
irrevocable).
     4.2    Releases of Second Priority Lien. (a) Upon any release, sale or
disposition of Common Collateral permitted pursuant to the terms of the First
Priority Documents that results in the release of the First Priority Lien on any
Common Collateral (excluding (i) any sale or other disposition that is expressly
prohibited by the Second Priority Agreement as in effect on the date hereof
unless such sale or disposition is consummated in connection with an Enforcement
Action or consummated after the institution of any Insolvency Proceeding and
(ii) the release of all First Priority Liens in connection with the payment in
full of all First Priority Obligations), the Second Priority Lien on such Common
Collateral (excluding any portion of the proceeds of such Common Collateral
remaining after the First Priority Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person.
     (b)    The Second Priority Representative shall promptly execute and
deliver such release documents and instruments (which shall be prepared by the
First Priority Representative) at the expense of the Borrower and shall take
such further actions as the First Priority Representative shall request to
evidence any release of the Second Priority Lien described in paragraph (a). The
Second Priority Representative hereby appoints the First Priority Representative
and any officer or duly authorized person of the First Priority Representative,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power of attorney in the place and stead of the Second Priority
Representative and in the name of the Second Priority Representative or in the
First Priority Representative’s own name, from time to time, in the First
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
     4.3    Inspection Rights and Insurance. (a) Any First Priority Secured
Party and its representatives and invitees may at any time inspect, repossess,
remove and otherwise deal with the Common Collateral, and the First Priority
Representative may advertise and conduct public auctions or private sales of the
Common Collateral, in each case without notice to, the involvement of or
interference by any Second Priority Secured Party or liability to any Second
Priority Secured Party.



--------------------------------------------------------------------------------



 



14

     (b)    Proceeds of Common Collateral include insurance proceeds in respect
of such Common Collateral and therefore the lien priorities provided in
Section 2.1 shall govern the ultimate disposition of casualty insurance
proceeds. The First Priority Representative and Second Priority Representative
shall be named as additional insureds and loss payees with respect to all
insurance policies relating to Common Collateral. Until the First Priority
Obligations Payment Date has occurred, the First Priority Representative shall
have the sole and exclusive right, as against the Second Priority
Representative, to adjust or settle any insurance claims in the event of any
covered loss, theft or destruction of Common Collateral. All proceeds of such
insurance shall be remitted to the First Priority Representative or the Second
Priority Representative, as the case may be, and each of the Second Priority
Representative and First Priority Representative shall cooperate (if necessary)
in a reasonable manner in effecting the payment of insurance proceeds in
accordance with Section 4.1.
     SECTION 5. Insolvency Proceedings.
     5.1    Filing of Motions. Until the First Priority Obligations Payment Date
has occurred, the Second Priority Representative agrees on behalf of itself and
the other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case that (a) violates, or is
prohibited by, this Section 5 (or, in the absence of an Insolvency Proceeding,
otherwise would violate or be prohibited by this Agreement), (b) asserts any
right, benefit or privilege that arises in favor of the Second Priority Secured
Parties, in whole or in part, as a result of their interest in the Common
Collateral (unless the assertion of such right is expressly permitted by this
Agreement) or (c) challenges the validity, priority, enforceability or
voidability of any Liens or claims held by the First Priority Representative or
any other First Priority Secured Party with respect to the Common Collateral, or
the extent to which the First Priority Obligations constitute secured claims or
the value thereof under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Second Priority Representative may (i) file a proof of claim
in an Insolvency Proceeding and (ii) file any necessary responsive or defensive
pleadings in opposition to any motion or other pleadings made by any Person
objecting to or otherwise seeking the disallowance of any claims of the Second
Priority Secured Parties on the Common Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Second Priority Representative imposed hereby.
     5.2    Financing Matters. If any Loan Party becomes subject to any
Insolvency Proceeding at any time prior to the First Priority Obligations
Payment Date, and if the First Priority Representative or the other First
Priority Secured Parties desire to consent (or not object) to the use of cash
collateral under the Bankruptcy Code or to provide financing to any Loan Party
under the Bankruptcy Code or to consent (or not object) to the provision of such
financing to any Loan Party by any third party (any such financing, “DIP
Financing”), then the Second Priority Representative agrees, on behalf of itself
and the other Second Priority Secured Parties, that each Second Priority Secured
Party (a) will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such DIP Financing, (b) will not request or accept adequate protection or any
other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in Section 5.4 below, (c) will subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens on any
Common Collateral (i) to such DIP Financing on the same terms as the First
Priority Liens are subordinated thereto (and such subordination will not alter
in any manner the terms of this Agreement), (ii) to any adequate protection
provided to the First Priority Secured Parties and (iii) to any “carve-out”
agreed to by the First Priority Representative or the other First Priority
Secured Parties, and (d) agrees that notice received two calendar days prior to
the entry of an order approving such usage of cash collateral or approving such
financing shall be adequate notice so long as (A) the Second Priority
Representative retains its Lien on the Common Collateral to secure



--------------------------------------------------------------------------------



 



15

the Second Priority Obligations (in each case, including proceeds thereof
arising after the commencement of the case under the Bankruptcy Code) and
(B) all Liens on Common Collateral securing any such DIP Financing shall be
senior to or on a parity with the Liens of the First Priority Representative and
the First Priority Creditors on Common Collateral securing the First Priority
Obligations.
     5.3    Relief From the Automatic Stay. Until the First Priority Obligations
Payment Date has occurred, the Second Priority Representative agrees, on behalf
of itself and the other Second Priority Secured Parties, that none of them will
seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of the First Priority
Representative.
     5.4    Adequate Protection. The Second Priority Representative, on behalf
of itself and the other Second Priority Secured Parties, agrees that, prior to
the First Priority Obligations Payment Date, none of them shall object, contest,
or support any other Person objecting to or contesting, (a) any request by the
First Priority Representative or the other First Priority Secured Parties for
adequate protection of its interest in the Common Collateral or any adequate
protection provided to the First Priority Representative or the other First
Priority Secured Parties, (b) any objection by the First Priority Representative
or any other First Priority Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection in the Common
Collateral or (c) the payment of interest, fees, expenses or other amounts to
the First Priority Representative or any other First Priority Secured Party
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise. The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, further agrees that, prior to the First Priority Obligations
Payment Date, none of them shall assert or enforce any claim under Section
506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to or on a
parity with the First Priority Liens for costs or expenses of preserving or
disposing of any Common Collateral. Notwithstanding anything to the contrary set
forth in this Section and in Section 5.2(a)(ii), but subject to all other
provisions of this Agreement (including, without limitation, Section 5.2(a)(i)
and Section 5.3), in any Insolvency Proceeding, (i) if the First Priority
Secured Parties (or any subset thereof) are granted adequate protection
consisting of additional collateral that constitutes Common Collateral (with
replacement liens on such additional collateral) and superpriority claims in
connection with any DIP Financing or use of cash collateral with respect to the
Common Collateral, and the First Priority Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such DIP
Financing or use of cash collateral the Second Priority Representative, on
behalf of itself and any of the Second Priority Secured Parties, may, as
adequate protection of their interests in the Common Collateral, seek or accept
(and the First Priority Representative and the First Priority Secured Parties
shall not object to) adequate protection consisting solely of (x) a replacement
Lien on the same additional collateral, subordinated to the Liens securing the
First Priority Obligations and such DIP Financing on the same basis as the other
Second Priority Liens on the Common Collateral are so subordinated to the First
Priority Obligations under this Agreement and (y) superpriority claims junior in
all respects to the superpriority claims granted to the First Priority Secured
Parties, provided, however, that the Second Priority Representative shall have
irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on
behalf of itself and the Second Priority Secured Parties, in any stipulation
and/or order granting such adequate protection, that such junior superpriority
claims may be paid under any plan of reorganization in any combination of cash,
debt, equity or other property having a value on the effective date of such plan
equal to the allowed amount of such claims and (ii) in the event the Second
Priority Representative, on behalf of itself and the Second Priority Secured
Parties, seeks or accepts adequate protection in accordance with clause
(i) above and such adequate protection is granted in the form of additional
collateral, then the Second Priority Representative, on behalf of itself or any
of the Second Priority Secured Parties, agrees that the



--------------------------------------------------------------------------------



 



16

First Priority Representative shall also be granted a senior Lien on such
additional collateral as security for the First Priority Obligations and any
such DIP Financing and that any Lien on such additional collateral securing the
Second Priority Obligations shall be subordinated to the Liens on such
collateral securing the First Priority Obligations and any such DIP Financing
(and all Obligations relating thereto) and any other Liens granted to the First
Priority Secured Parties as adequate protection, with such subordination to be
on the same terms that the other Liens securing the Second Priority Obligations
are subordinated to such First Priority Obligations under this Agreement. The
Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that except as expressly set forth in this
Section none of them shall seek or accept adequate protection with respect to
their interests in the Common Collateral without the prior written consent of
the First Priority Representative.
     5.5    Avoidance Issues. If any First Priority Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Loan Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Priority Obligations shall be reinstated to the extent
of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Priority Obligations Payment Date shall be deemed not to
have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
     5.6    Asset Dispositions in an Insolvency Proceeding. In an Insolvency
Proceeding or otherwise, neither the Second Priority Representative nor any
other Second Priority Secured Party shall oppose any sale or disposition of any
Common Collateral that is supported by the First Priority Secured Parties, and
the Second Priority Representative and each other Second Priority Secured Party
will be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Priority Secured Parties and to
have released their Liens on such assets.
     5.7    Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (a) the grants of Liens pursuant to
the First Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Loan Parties in
respect of the Common Collateral, with the effect being that, to the extent that
the aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Secured Parties), the First
Priority Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of



--------------------------------------------------------------------------------



 



17

Post-Petition Interest before any distribution is made in respect of the claims
held by the Second Secured Priority Secured Parties. The Second Priority Secured
Parties hereby acknowledge and agree to turn over to the First Priority Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of the preceding sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Secured
Parties.
     5.8    No Waivers of Rights of First Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the First Priority
Representative or any other First Priority Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Priority
Secured Party not expressly permitted hereunder, including the seeking by any
Second Priority Secured Party of adequate protection with respect to its
interests in the Common Collateral (except as provided in Section 5.4).
     5.9    Other Matters. To the extent that the Second Priority Representative
or any Second Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties not to assert any of such rights without the
prior written consent of the First Priority Representative unless expressly
permitted to do so hereunder.
     5.10    Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
     SECTION 6. Security Documents.
     (a)    Each Loan Party and the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Second
Priority Documents in violation of this Agreement.
     (b)    Each Loan Party and the First Priority Representative, on behalf of
itself and the First Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the First
Priority Documents in violation of this Agreement.
     (c)    In the event the First Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Common Collateral, then such amendment, waiver
or consent shall apply automatically to any comparable provision of the
Comparable Second Priority Security Document without the consent of or action by
any Second Priority Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that (other than with
respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Priority Agreements), (i) no such amendment,
waiver or consent shall have the effect of removing assets subject to the Lien
of any Second Priority Security Document, except to the extent that a release of
such Lien is permitted by Section 4.2, (ii) any such amendment, waiver or
consent that adversely affects the rights of the Second Priority Secured Parties
and does not affect the First Priority Secured Parties in a like or similar
manner shall not apply to the Second Priority Security Documents without the
consent of the Second Priority Representative, (iii) no such



--------------------------------------------------------------------------------



 



18

amendment, waiver or consent with respect to any provision applicable to the
collateral agent under the Second Priority Documents shall be made without the
prior written consent of such collateral agent and (iv) notice of such
amendment, waiver or consent shall be given to the Second Priority
Representative no later than 30 days after its effectiveness, provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.
     (d)    The First Priority Obligations and the Second Priority Obligations
may be refinanced or replaced, in whole or in part, in each case, without notice
to, or the consent (except to the extent a consent is otherwise required to
permit the refinancing transaction under any First Priority Agreement or any
Second Priority Agreement) of any First Priority Secured Party or any Second
Priority Secured Party, all without affecting the Lien priorities provided for
herein or the other provisions hereof; provided, however, that the holders of
any such refinancing or replacement Indebtedness (or an authorized agent or
trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents or agreements (including amendments or
supplements to this Agreement) as the First Priority Representative or the
Second Priority Representative, as the case may be, shall reasonably request and
in form and substance reasonably acceptable to the First Priority Representative
or the Second Priority Representative, as the case may be; provided that such
documents or agreements shall comply with Section 6(a) and Section 6(b).
     (e)    If at any time in connection with or after the discharge of all
First Priority Obligations, the Borrower enters into any replacement First
Priority Agreement secured by all or a portion of the First Priority Collateral
on a first-priority basis, then such prior discharge of First Priority
Obligations shall automatically be deemed not to have occurred for the purposes
of this Agreement, and the obligations under such replacement First Priority
Agreement shall automatically be treated as First Priority Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of the First Priority Collateral (or such portion thereof) set
forth therein.
     (f)    In connection with any refinancing or replacement contemplated by
Section 6(d) or 6(e), this Agreement may be amended at the request and sole
expense of the Borrower, and without the consent of the First Priority
Representative, the First Priority Secured Parties, or the Second Priority
Representative or the Second Priority Secured Parties (a) to add parties (or any
authorized agent or trustee therefor) providing any such refinancing or
replacement indebtedness, (b) to establish that Liens on any First Priority
Collateral securing such refinancing or replacement indebtedness shall have the
same priority (or junior priority) as the Liens on any First Priority Collateral
securing the Indebtedness being refinanced or replaced and (c) to establish that
Liens on any Second Priority Collateral securing such refinancing or replacement
indebtedness shall have the same priority as the Liens on any Second Priority
Collateral securing the indebtedness being refinanced or replaced, all on the
terms provided for immediately prior to such refinancing or replacement.
     SECTION 7. Reliance; Waivers; etc.
     7.1    Reliance. All extensions of credit under the First Priority
Documents made after the date hereof are deemed to have been made or incurred,
in reliance upon this Agreement. The Second Priority Representative, on behalf
of itself and the Second Priority Secured Parties, expressly waives all notice
of the acceptance of and reliance on this Agreement by the First Priority
Secured Parties. The Second Priority Documents are deemed to have been executed
and delivered and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. The First Priority
Representative expressly waives all notices of the acceptance of and reliance by
the Second Priority Representative and the Second Priority Secured Parties.



--------------------------------------------------------------------------------



 



19

     7.2    No Warranties or Liability. The Second Priority Representative and
the First Priority Representative acknowledge and agree that neither has made
any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any other First
Priority Document or any Second Priority Document. Except as otherwise provided
in this Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
     7.3    No Waivers. No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the First Priority Documents or
the Second Priority Documents.
     SECTION 8. Obligations Unconditional.
     8.1    First Priority Obligations Unconditional. All rights and interests
of the First Priority Secured Parties hereunder, and all agreements and
obligations of the Second Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
     (a)    any lack of validity or enforceability of any First Priority
Document;
     (b)    any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the First Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
First Priority Document;
     (c)    prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or
     (d)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative, or any Loan Party,
to the extent applicable, in respect of this Agreement (other than the
occurrence of the First Priority Obligations Payment Date).
     8.2    Second Priority Obligations Unconditional. All rights and interests
of the Second Priority Secured Parties hereunder, and all agreements and
obligations of the First Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
     (a)    any lack of validity or enforceability of any Second Priority
Document;
     (b)    any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;



--------------------------------------------------------------------------------



 



20

     (c)    any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or
     (d)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations or any First Priority Secured Party in respect of this
Agreement.
     SECTION 9. Miscellaneous.
     9.1    Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, the parties hereto acknowledge that the terms of
this Agreement are not intended to and shall not, as between the Loan Parties
and the Secured Parties, negate, impair, waive or cancel any rights granted to,
or carry liability or obligation of, any Loan Party in the First Priority
Documents and the Second Priority Documents or impose any additional obligations
on the Loan Parties (other than as expressly set forth herein).
     9.2    Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.
     9.3    Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative (in accordance with the
First Priority Agreement) and the Second Priority Representative (in accordance
with the Second Priority Agreement), and, in the case of amendments or
modifications of Sections 3.5, 3.6, 5.2, 5.4, 6(c), 6(d), 6(e), 6(f), 9.3, 9.5
or 9.6, the Loan Parties, and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Anything herein to the
contrary notwithstanding, no consent of any Loan Party shall be required for
amendments, modifications or waivers of any other provisions of this Agreement
other than those that (i) affect any obligation or right of the Loan Parties
hereunder or under the First Priority Documents or the Second Priority Documents
or that would impose any additional obligations on the Loan Parties or
(ii) change the rights of the Loan Parties to refinance the First Priority
Obligations or the Second Priority Obligations.
     (b)    It is understood that this Agreement may be amended from time to
time at the request of the Borrower, at the Borrower’s sole expense, and without
the consent of the First Priority Representative, Second Priority
Representative, any First Priority Secured Party or any Second Priority Secured
Party to (i) add other parties holding additional Indebtedness or obligations
that constitute First Priority Obligations (“Additional First Priority Debt”) or
Second Priority Obligations (“Additional Second Priority Debt”) (or any agent or
trustee thereof) in each case to the extent such Indebtedness or obligation is
permitted to be Incurred by the First Priority Agreement and Second Priority
Agreement then extant, (ii) in the case of Additional Second Priority Debt,
(1) establish that the Lien on the Common Collateral securing such



--------------------------------------------------------------------------------



 



21

Additional Second Priority Debt shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any First Priority Obligations
and shall share in the benefits of the Common Collateral equally and ratably
with all Liens on the Common Collateral securing any Second Priority
Obligations, and (2) provide to the holders of such Additional Second Priority
Debt (or any agent or trustee thereof) the comparable rights and benefits
(including any improved rights and benefits that have been consented to by the
First Priority Representative for the benefit of all Second Priority Debt) as
are provided to the holders of Second Priority Obligations under this Agreement,
and (iii) in the case of Additional First Priority Debt, (1) establish that the
Lien on the Common Collateral securing such Additional First Priority Debt shall
be superior in all respects to all Liens on the Common Collateral securing any
Second Priority Obligations and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any First Priority Lien Obligations, and (2) provide to the holders of such
Additional First Priority Debt (or any agent or trustee thereof) the comparable
rights and benefits as are provided to the holders of First Priority Lien
Obligations under this Agreement, in each case so long as such modifications do
not expressly violate the provisions of any First Priority Agreement or Second
Priority Agreement. Any such additional party and each First Priority
Representative and Second Priority Representative shall be entitled to rely on
the determination of officers of the Borrower that such modifications do not
violate any First Priority Agreement or Second Priority Agreement if such
determination is set forth in an Officers’ Certificate and an opinion of counsel
delivered to such party, the First Priority Representative and the Second
Priority Representative. Any amendment to this Agreement that is proposed to be
effected without the consent of any First Priority Representative shall be
submitted to such First Priority Representative reasonably promptly after the
effectiveness of such amendment, and no such First Priority Representative shall
be deemed to have knowledge of any such amendment until it receives a copy of
such amendment. Any amendment to this Agreement that is proposed to be effected
without the consent of any Second Priority Representative shall be submitted to
such Second Priority Representative reasonably promptly after the effectiveness
of such amendment, and no such Second Priority Representative shall be deemed to
have knowledge of any such amendment until it receives a copy of such amendment.
     9.4    Information Concerning Financial Condition of the Borrower and the
other Loan Parties. Neither the Second Priority Representative nor the First
Priority Representative hereby assumes responsibility for keeping each other
informed of the financial condition of the Borrower and each of the other Loan
Parties and all other circumstances bearing upon the risk of nonpayment of the
First Priority Obligations or the Second Priority Obligations. The Second
Priority Representative and the First Priority Representative hereby agree that
no party shall have any duty to advise any other party of information known to
it regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide or update any such information to such other party or
any other party on any subsequent occasion, (b) to undertake any investigation
not a part of its regular business routine, or (c) to disclose any other
information. Neither the First Priority Representative nor the Second Priority
Representative shall have any responsibility to monitor or verify the financial
condition of the Borrower or other Loan Parties.
     9.5    Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.



--------------------------------------------------------------------------------



 



22

     9.6    Submission to Jurisdiction. (a) Each First Priority Secured Party,
each Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each such
party hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each such party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the any First Priority Secured Party or Second Priority Secured Party
may otherwise have to bring any action or proceeding against any Loan Party or
its properties in the courts of any jurisdiction.
     (b)    Each First Priority Secured Party, each Second Priority Secured
Party and each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so (i) any objection it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.
     (c)    Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.7. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     9.7    Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile. All such notices and other
communications (i) sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received
or (ii) sent by facsimile shall be deemed to have been given when sent, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient. For the purposes hereof, the addresses of the parties hereto
(until notice of a change thereof is delivered as provided in this Section)
shall be as set forth below each party’s name on the signature pages hereof, or,
as to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
     9.8    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties and Second Priority Secured Parties and their
respective successors and permitted assigns, and nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Common Collateral.
     9.9    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
     9.10    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision ina particular
jurisdiction shall not invalidate



--------------------------------------------------------------------------------



 



23

such provision in any other jurisdiction.
     9.11    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by email or telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall become effective when it shall have been executed by each party
hereto.
     9.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     9.13    Additional Loan Parties. Each Person that becomes a Loan Party
after the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of an Assumption Agreement in the form of Annex 1 to the
Guarantee and Collateral Agreement referred to in the First Priority Agreement.
     9.14    Concerning the Second Priority Representative. Each of the parties
hereto acknowledges that Wilmington Trust FSB is entering into this Agreement
upon direction of the Second Priority Creditors and solely in its capacity as
Collateral Agent and Trustee under the Collateral Documents (as defined in the
Existing Second Priority Agreement) and not in its individual capacity and in no
event shall Wilmington Trust FSB incur any liability in connection with this
Agreement or be personally liable for or on account of the statements,
representations, warranties, covenants or obligations stated to be those of the
Second Priority Representative or the Second Priority Secured Parties hereunder
(including action taken on its behalf pursuant to Section 4.2(b)), all such
liability, if any, being expressly waived by the parties hereto and any person
claiming by, though or under such party. Each party hereto hereby acknowledges
and agrees that all of the rights, privileges, protections, indemnities and
immunities afforded Wilmington Trust FSB as Trustee and Collateral Agent under
the Existing Second Priority Agreement and the Collateral Documents are hereby
incorporated herein as if set forth herein in full. Notwithstanding anything to
the contrary herein, the fees, expenses and indemnities owing to Wilmington
Trust FSB, as Collateral Agent and Trustee, by any Loan Party, shall not be
subordinated to any First Priority Obligation.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  JPMORGAN CHASE BANK, N.A., as First Priority Representative
for and on behalf of the First Priority Secured Parties    
 
           
 
  By:   /s/ Eric H. Pratt          Name:  
Eric H. Pratt  
        Title:   Vice President     
 
                Address for Notices:    
 
                JPMorgan Chase Bank, N.A.         Bank Loans and Agency Services
        1111 Fannin Street, 10th Floor         Houston, TX 77002    
 
                Attention: Syed X Abbas         Telecopy No.: 713-286-3245    
 
                with a copy to:    
 
                JPMorgan Chase Bank         270 Park Avenue         New York, NY
10017    
 
                Attention: Eric H Pratt         Telecopy No.: Eric H Pratt    
 
                WILMINGTON TRUST FSB, as Second Priority Representative for and
on behalf of the Second Priority Secured Parties    
 
           
 
  By:   /s/ Tim Mowdy          Name:  
Tim Mowdy 
        Title:   Vice President     
 
                Address for Notices:    
 
                Wilmington Trust Company FSB         246 Goose Lane, Suite 105  
      Guilford, CT 06437    
 
                Attention: Corporate Trust Administration         Telecopy No.:
203-453-1183    



--------------------------------------------------------------------------------



 



 

                  NEBRASKA BOOK COMPANY, INC.         SPECIALTY BOOKS, INC.    
    NBC TEXTBOOKS LLC         COLLEGE BOOKSTORES OF AMERICA, INC.         NET
TEXTSTORE LLC         CAMPUS AUTHENTIC LLC    
 
           
 
  By:   /s/ Barry S. Major      
 
  `  
 
Name: Barry S. Major    
 
      Title: President    